Title: From Abigail Smith Adams to John Quincy Adams, 7 September 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Sepbr 7th 1814

I wrote to you on the 26 of August, and sent my Letter to N york to go in a dispatch vessel. I did not at the time know of the Humiliating and disgracefull Catastrophy which had befallen the city of Washington!! nor have I language to describe my feelings at the Torpor which blinded the Government to a sense of their danger, and their defenceless situation
The Capitol is destroyed, but America is not conquerd, and I trust in God that it will not be. when private afflictions assail me by the immediate Hand of heaven I bow with submission to the sovereign will. and
But when calimities are brought upon us through want of foresight and energy to repell them—through incapacity of those, who Govern and direct the counsels of the Nation, we have reason to complain. The whole force of Great Britain liberated by the General pacification of Europe, is now leveld against America—and assails us upon every quarter where we are most vulnerable—upon our sea coast, to destroy our cities, and lay waste our Borders appears to be the object of the hostile fleets—to guard them all, so extensive as they are is impossible—and we shall suffer calamities similar to other Nations. you will no doubt receive the British account of the destruction of the Capitol of America with and high exultation, yet you who know this City, know that it is but a city in Name in embrio—a wilderness city, thinly inhabited, without a back country to supply a militia and inhabited by slaves, who were as much feard by the inhabitants, as the Enemy who attacked them—
We at this distance have not yet a regular and Authentic narative of the transaction. private property we have heard was Respected—but a general destruction of the public—I cannot enumerate—to the sons of the Fathers who fought & Bled to obtain independence it belongs to  inquire. have they fought & Bled in vain? will their ospring renounce their parentage? forbid it Heaven—
I will turn from these painfull scenes to acknowledge with an overflowing heart, the pleasure I received two days since by the receipt of your Letter of the 30th of June from Ghent to receive a Letter only two Months from its date was joy to me, who had not before one of a later date than 1 Feby; to learn that you were well, and left your Family in health, gave a new spring to my spirits—deprest by the calamities of my country and by Bodily Sickness. I will now state to you the Letters received, since I wrote you, No 45 April 7th No 46 May 1st June Letter missing No 48 July 19th August 23d No 49, Sepbr & October missing from the numbers I presume more than one was written in each Month, for the next number received is of Novbr 19th No 53. December 30th No 54 press coppy—Janry 17th No 55 Febry 1st No 56—from thence to No 60, dated June at Ghent all are missing, every line you write is so precious to me that  I can ill afford to lose any of your Letters and I do not despair that some of them will yet find there way to me, and now you are so much nearer to me, that I feel the influence in the warmth of the Atmosphere which surrounds me, and in the pulse atiteins pulsation of my Heart.—nor can I endure the thought that you should ever again return to the cold Regions of the north. as much as I esteem and respect the Character of its sovereign—I could wish it might not be necessary for you to return that you was releaved from that mission—that you could send for your Family, and return to your Native Country that I might once again behold you. I shall ask no questions of you respecting your mission—I know with what eagerness every syllable is watchd for and multiplyd—& missaplied, that you should be surrounded with curiosity from various motives is to be expected—it is indeed a time of anxious expectation for our Country—and every Breize that blows comes fraught with tydings which makes us all anxious that peace may again be restord to us—Newyork is all alive to and taking every measure for Defence. Boston is waking from its Lethargy and like the Sleeping Lyon, when chased will manifest its strength. I well know from my own feelings what yours must be, at a distance from your country when surrounded by dangers so thick and sanguinary Yet will they not submit to an Ignominious peace
